Case 1:18-cv-03969-GHW Document 137 Filed 07/15/19 Page 1 of 3

GUSRAE KAPLAN NUSBAUM PLLC
ATTORNEYS AT LAW

 

120 WALL STREET-25T# FLOOR OF COUNSEL

NEW YORK, NEW YORK 10005 ROBERT L. BLESSEY
SCOTT H. GOLDSTEIN __
MARTIN H. KAPLAN TEL (212)269-1400
LAWRENCE G. NUSBAUM FAX (212)809-4147
RYAN J. WHALEN ——
BENJAMIN 8. KAPLAN 81 MAIN STREET-SUITE 215

WHITE PLAINS, NEW YORK 10601
(914)644-8323
www. gusrackaplan.com
July 15, 2019
VIA ECF

The Honorable Gregory H. Woods, United States District Court Judge
United States District Court

Southern District of New York

Daniel Patrick Moynihan United States Courthouse

500 Pearl Street

New York, NY 10007

Re: American E Group LLC v. Livewire Kreogenics, Inc. No. 1-18-cv-03969 (GHW)
Dear Judge Woods:

We represent Defendant/Counter-Plaintiff/Third-Party Plaintiff Livewire Ergogenics, Inc.
(“Livewire”) in the above-captioned action. We are writing in response to third party defendants
JS Barkats PLLC (“JSB”) and Sunny Barkats (““Barkats”’) letter dated July 14, 2019 requesting a
pre-motion conference to file a motion under Fed.R.Civ.P. 12(b)(1) to dismiss the third party
complaint against them pursuant to an arbitration agreement in the retainer agreement between
JSB and Livewire (the “Third Party Defendants’ Letter”). See DE 135, pp. 1.

For the reasons set forth below, the Court should not permit JSB and Barkats to move to
dismiss the third party complaint against them because on February 19, 2019, JSB expressly agreed
to waive the right to move to dismiss on jurisdictional grounds.

JSB was served with the summons and third party complaint on January 25, 2019, which
required an answer on or before February 25, 2019. See DE 73. On February 19, 2019, Attorney
Jerome Noll! requested an extension of time until March 11, 2019 to file JSB’s answer to the third
party complaint. Livewire responded that the consent would be given if JSB waives all

 

' Despite the appearance of Attorney Paukman, JSB and Barkats are still represented by Jerome Noll, Esq. See DE
94-95,
Case 1:18-cv-03969-GHW Document 137 Filed 07/15/19 Page 2 of 3

GUSRAE KAPLAN NusspaumM PLLC

jurisdictional defenses. In response, Attorney Noll agreed, writing: “JS Barkats, PLLC waives all
jurisdictional defenses, including, but not limited to, improper or defective service of the summons
and complaint on JS Barkats PLLC n the above referenced case.”? Ex. A, emails dated February
19, 2019 confirming JSB’s waiver of all jurisdictional defenses.

JSB did not file its answer by March 11, 2019. Attorney Noll represented that he was ill
and requested an extension until March 19, 2019 to respond to the third party complaint.

JSB failed to respond to the third party complaint by March 19, 2019. Attorney Noll
alleged that he was having difficulty electronically filing JSB’s response to the third party
complaint. See Ex. C. Again, Livewire’s counsel provided the professional courtesy of giving
Attorney Noll additional time to resolve his alleged technical issues with the ECF system.
Thereafter, on April 9, 2019, ISB and Barkats filed their answers to Livewire’s third party
complaint. See DE 102 and 103. Attorney Noll thanked Livewire’s counsel for his patience.

After Attorney Noll filed JSB and Barkat’s answers, he communicated with Livewire’s
counsel concerning various matters in the action, including, scheduling depositions for the parties,
including, JSB and Barkats. However, subsequent to the Court’s Order dated July 5, 2019, which
scheduled the status conference for July 16, 2019, Attorney Noll has not responded to the
undersigned’s efforts to communicate, Livewire does not believe this is a coincidence, but rather
part of a ploy to avoid the February 19, 2019 agreement whereby Attorney Noll, on behalf of JSB,
waived all jurisdictional defenses. This waiver bars the anticipated motion to dismiss and compel
arbitration under Fed.R.Ctv.P. 12(b)(1).

In the Courts of the Second Circuit, motions to compel arbitration are considered motions
to dismiss under Fed.R.Civ.P. 12(b)(1) because the motion is premised on the allegation that the
Court does not have subject matter jurisdiction over the dispute due to the agreement to arbitrate.
In NYP Holdings, Inc. v. Newspaper and Mail Deliverers’ Union of New York and Vicinity, the
Court determined that “the Union’s assertion that arbitration is the proper forum for the Post’s
claims is considered a motion under 12(b)(1) that this Court lacks subject matter jurisdiction over
the action.”). NYP Holdings, 2002 WL 1603145 at * 1, n, 2 (SDNY 2002). See Sutherland vy.
Ernsy & Young LEP, 726 F.3d 290, 293 and 299 (2d Cir. 2013) (reversing the District Court’s
denial of a motion to dismiss under 12(b)(1) and compelling arbitration); State of New York v.
Oneida Indian Nation of New York, 90 F.3d 58, 60 and 64 (2d Cir. 1996) (reversing District
Court’s ruling that the State’s claim was covered by mandatory arbitration clause and thus
dismissed for lack of subject matter jurisdiction under Fed.R.Civ.P. 12(b)(1)); Kutluca v. PO New
York Inc., 266 F.Supp.3d 691, 693 and 704 (SDNY July 2017) (granting, pursuant to Fed.R.Civ.P.
12(b)(1), “[d]efendants’ motion to compel arbitration and dismiss the class action complaint....”);
Sands Bros. & Co. Lid. v. Alba Perez Ttee Catalina Trust, 2004 WL 2186574 at * 2-3 (SDNY
Sept, 2004) (analyzing arbitrability in the context of a Fed.R.Civ.P. 12(b)(1) motion); Orange
County Choppers, Inc. v. Goen Tech, Corp., 374 F.Supp.2d 372, 373 and 375 (SDNY June 2005)
(granting motion to compel arbitration under Fed.R.Civ.P. 12(b)(1)); and Brennan v. Bally Total

 

? Livewire has not attached this email pursuant to the Court’s Individual Practice Rule 2.C.i. A copy of this email
and other emails referenced in the letter will be available at the Court status conference scheduled for July 16, 2019
at 4:00 p.m., should the Court want to review the emails.
Case 1:18-cv-03969-GHW Document 137 Filed 07/15/19 Page 3 of 3

GUSRAE KAPLAN NusBAUM PLLC

Fitness, 198 F.Supp.2d 377, 381 (SDNY 2002) (analyzing motion to compel arbitration under the
FAA as a motion pursuant to Fed.R.Civ.P. 12(b)(1)).

Indeed, counsel for JSB and Barkats acknowledge that its proposed motion would seek
relief under Rule 12(b)(1). See DE 135, p. 1. JSB and Barkats also acknowledge that in the Second
Circuit, motions to compel arbitration are treated as motions to dismiss for lack of subject matter
jurisdiction. See Third Party Defendants’ Letter, p. 2.7. Nevertheless, by belatedly seeking to
compel arbitration and dismiss the third party claims against them, JSB fails to honor its agreement
to waive all jurisdictional defenses in consideration of receiving approximately two additional
months to answer the third party claims.

On Friday, July 12, 2019, during a meet and confer between counsel’, Attorney Paukman
informed Livewire’s counsel that JSB and Barkats intends to move to dismiss the third party claims
based on the arbitration clause in JSB’s retainer agreement. This was the first time Livewire’s
counsel learned that JSB and Barkats would be moving to dismiss the third party claims.
Immediately, Livewire’s counsel informed Attorney Paukman that JSB waived all jurisdictional
objections, which necessarily included, a motion to dismiss based on an arbitration clause. After
several emails back and forth, Attorney Paukman asserted that JSB’s “jurisdictional waiver has
nothing to do with arbitration.”> The above-referenced authority establishes that Attorney
Paukman is wrong.

There are several additional reasons why this Court should deny the anticipated motion to
dismiss and compel arbitration, including, but not limited to, the retainer agreement and its
arbitration provision are void due to fraudulent inducement®, unconscionability and that the motion
would be untimely. It is respectfully submitted, however, that JSB and Barkats’”’ should not be
permitted to file a motion to dismiss to compel arbitration. Counsel for the parties entered an
agreement five months ago whereby JSB received substantial extensions of time to answer the
third party complaint; in consideration of these extensions, JSB waived all jurisdictional defenses,
JSB should be held to that agreement without the burden of additional and lengthy motion practice.

Respectfu mitted

Rygyd. en

 

3 From the second paragraph at page one through the second full paragraph of page two, the Third Party Defendants’
Letter assert without attribution the verbatim language contained in the blog post,
https://www.arbitrationnation.com/to-b l-or-not-to-b 1-what-to-call-your-rule-12-arbitration-motion/.

+ As directed by Court Order. See DE 132.

> Attorney Paukman’s assertion that JSB’s waiver of jurisdictional defenses has nothing to do with compelling
arbitration is shown meritless by the Third Party Defendants’ Letter, which sought leave to file a motion to dismiss
under 12(b}(1) for lack of subject matter jurisdiction. See DE 135, p. 1.

® At the time Livewire entered into the retainer agreement with JSB, Plaintiff, American E Group, LLC (AEG)
shared office space with JSB and Barkats was simultaneously managing partner of JSB and amember of AEG, At
the time the retainer agreement was entered, JSB and Barkats knew that AEG would be the lender to Livewire, but
did not disciose to Livewire that AEG, JSB and Barkats were all inextricably related to one another.

? Barkats is not a party of the retainer agreement in his personal capacity and thus has no right to compel arbitration.

3
